Appellant’s Motion Denied; Appellees’ Motion Granted in Part; Order filed
September 18, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00399-CV
                                    ____________

                   KENNETH D. EICHNER, P.C., Appellant

                                          V.

              PARC CONDO ASSOCIATION, ET AL., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-21379

                                      ORDER

      On June 14, 2018, this court abated this appeal for 60 days, and ordered the
parties to mediation. On September 4, 2018, appellant filed a motion to continue the
abatement period to attend mediation, and requested sanctions against appellees Parc
IV and Parc V Condominium Association and Association Management
Incorporated. Appellees responded to appellant’s motion, and requested the court to
lift the abatement and set a briefing schedule.
      We deny appellant’s motion and grant appellees’ motion in part. This court’s
mediation order remains in place. The parties are ordered to conduct mediation in
this appeal. The court orders that all parties or their representatives with full
settlement authority shall attend the mediation process, with their counsel of record.
The court further orders that within 48 hours of completion of the mediation, the
parties shall advise the court in writing whether the case settled.

      If mediation fully resolves the issues in the case, the court orders the parties
to file a motion to dismiss the appeal, other dispositive motion, or a motion for
additional time to file the dispositive motion, within 10 days of the conclusion of the
mediation.

      The appeal is ordered reinstated, and appellant’s brief is due on or before
October 18, 2018.



                                        PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.